Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 13 January 2022. Claims 1, 7, and 14-17 were amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel (U.S. 2018/0191867) in view of Naik (Naik et al., Cities Are Physical Too: Using Computer Vision to Measure the Quality and Impact of Urban Appearance, American Economic Review: Papers and Proceedings, 2016, pages 128-132), and further in view of Xiao (Xiao et al., Multiple View Segmentation for Street View Images, 2009 IEEE 12th International Conference on Computer Vision (ICCV), 2009).
Regarding claim 1, Siebel discloses a computer-implemented method comprising:
receiving a request to predict one or more human health metrics (See Siebel [0510] The system can be used for healthcare analytics. This includes, for example, readmission statistics for a patient or hospital. [0511] further, the system can predict the occurrence of a health condition.);
displaying, via the one or more processors, the one or more predicted health metrics associated with the location (See Siebel [0511] “the health care analytics may provide reporting and ad-hoc analysis to generate pre-built, automated reports on progress towards goals.”).
Siebel does not disclose:
 the human health metric is associated with a physical location, wherein the one or more human health metrics includes at least one physical human health metric; 
acquiring at least one image of the location via a network, by one or more processors;
identifying a built environment parameter associated with the location, based on analysis of pixels of the at least one image of the location using computer vision and a machine learning tool, by the one or more processors, to classify an object in the at least one image in one of a number n classes of built environment parameters, wherein an output of the machine learning tool includes an n-dimensional vector, where each number in the n-dimensional vector represents a probability that the object is of a certain class; 
calculating, via the one or more processors, a quantitative measure of one or more predicted human health metrics associated with the location based on a physical characteristic of the identified built environment parameter associated with the location using at least one predictive equation correlating the physical characteristic of the identified built environment parameter and the one or more predicted health metrics.
Naik Teaches:
the human health metric is associated with a physical location (See Naik page 129, section II. Data and Methods; the algorithm is trained to extract specific features from the images. This includes at least buildings, ground, sky, and trees. The disclosed method extracts features using, among others, Texton histograms, CIELAB 3D color histograms, and GIST. These computation procedures specifically analysis pixels in the image and identifies which pixels belong to the different classes listed above (buildings, ground, sky, and trees).), wherein the one or more human health metrics includes at least one physical human health metric (See Naik page 126, column 1; “Neighborhood appearance has been shown to affect rates of alcoholism, obesity, and the spread of STDs.” Applicant connects neighborhood appearance to obesity, which is clearly a physical human health metric, and the entire paper is about quantifying neighborhood ; 
acquiring at least one image of the location via a network (See Naik page 129, section II. Data and Methods; the system uses images of locations to perform the analysis.), by one or more processors (See Naik page 129, section II. Data and Methods; the disclosed method uses machine learning and computer vision techniques, which require the use of a computer with a processor.);
identifying a built environment parameter associated with the location, based on analysis of pixels of the at least one image of the location using computer vision and a machine learning tool, by the one or more processors (See Naik page 129, section II. Data and Methods; the algorithm is trained to extract specific features from the images. This includes at least buildings, ground, sky, and trees. The disclosed method extracts features using, among others, Texton histograms, CIELAB 3D color histograms, and GIST. These computation procedures specifically analysis pixels in the image and identifies which pixels belong to the different classes listed above (buildings, ground, sky, and trees).), to classify an object in the at least one image in one of a number n classes of built environment parameters (See Naik page 129, section II. Data and Methods; The classifier determines which pixel belong to the 4 different classes (buildings, ground, sky, and trees) with at least “building” being considered a built environment parameter (and n classes being at least one).);
calculating, via the one or more processors, a quantitative measure of one or more predicted human health metrics associated with the location based on a physical characteristic of the identified built environment parameter associated with the location (See Naik page 129, section II. Data and Methods; the same algorithm that is determining which pixel belong to each of the classes then calculates, based on that classification, a score for perceived safety of the image called a Streetscore. The Streetscore is a “quantitative measure” of a human health metric, and is based on “a physical characteristic of the identified environment parameter” because it is based on the relative presence or absence of each of the classes of objects found based on their pixels (the presence of each of the classes in the images meets the broadest reasonable interpretation of “a physical characteristic”).) using at least one predictive equation correlating the physical characteristic of the identified built environment parameter and the one or more predicted health metrics (See Naik page 129, section II. Data and Methods; the number of pixels pertaining to each of the four classes directly correlates to the health metric based on the training of the classifier algorithm (i.e. “predictive equation”).).
The system of Naik is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel to include the computer vision analysis of images as taught by Naik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Siebel in order to account for the connection between the physical appearance of a city and the socioeconomic outcomes of its citizens(See Naik page 128, first paragraph of second column).

wherein an output of the machine learning tool includes an n-dimensional vector, where each number in the n-dimensional vector represents a probability that the object is of a certain class (See Xiao page 691, Table 1; this table shows a vector (row) for each different class of object (n-dimensional is 7 different classes), with a probability for each of the objects. Abstract; the algorithm described is used for classifying images. Table 1 is the confusion matrix of the output of the classifier that shows the accuracy of the results.).
The system of Xiao is applicable to the disclosure of Siebel and Naik as they both share characteristics and capabilities, namely, they are directed to recognizing objects in images using machine learning and computer vision. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siebel to include a confusion matrix as taught by Xiao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Siebel in order to determine pixel-wise recall accuracy per class (Xiao page 691, Table 1 and Section 5. Experiment.).

Regarding claim 2, Siebel in view of Naik and Xiao discloses the method of claim 1 as discussed above. Siebel further discloses a method, comprising:
receiving input comprising at least one new or modified built environment parameter associated with the location, selected by a user (See Siebel [0254] the system is ; 
calculating one or more predicted health metrics associated with the location based on the at least one new or modified built environment parameter (See Siebel [0254] the system may recalculate a metric or analytic based on the changed data.); 
calculating one or more economic benefits resulting from a change in the predicted health metrics associated with the location, based upon the new or modified built environment parameter (See Siebel [0254] system is configured to detect changes in the data and initiate corresponding analytic when the data changes; [0474] the system can help in the realization and deployment of economic benefits, such as market segmentation, marketing, predictive maintenance, sensor health and loss detection (therefore, when the data changes, the system recalculates the economic effect).); and 
presenting the one or more economic benefits (See Siebel [0254] the results of the recalculation can provide to a dashboard or presented in a report.).

Regarding claim 3, Siebel in view of Naik and Xiao discloses the method of claim 2 as discussed above. Siebel further discloses a method, comprising:
receiving input comprising at least one of a cost associated with the at least one new or modified built environment parameter and an estimated change in health care costs resulting from changes in the one or more predicted health metrics associated with the location as a result of the at least one new or modified built environment parameter (See Siebel [0509] system applies advanced machine learning algorithms to cost and ; and 
displaying, via the one or more processors, one or more costs or benefits resulting from the at least one new or modified built environment parameter (See Siebel [0511] the system may display a detailed patient view in order to mitigate unnecessary healthcare costs.).

Regarding claim 5, Siebel in view of Naik and Xiao discloses the method of claim 1 as discussed above. Siebel does not further disclose a method, wherein:
the location comprises at least one of a census block group, a neighborhood, a borough, and a precinct, the method further comprising: 
calculating a population-weighted aggregation of predicted health metrics for at least one of: 
the census block group, the neighborhood, the borough, or the precinct; a subset of the neighborhood, the borough, or the precinct; and a user-selected subset of the neighborhood, borough, or precinct.
Naik teaches
the location comprises at least one of a census block group, a neighborhood, a borough, and a precinct (See Naik page 126, column 1; and page 129, section II. Data and Methods; the system is determining perceived safety in various neighborhoods and cities.), the method further comprising: 
calculating a population-weighted aggregation of predicted health metrics for at least one of: 
the census block group, the neighborhood, the borough, or the precinct; a subset of the neighborhood, the borough, or the precinct; and a user-selected subset of the neighborhood, borough, or precinct(See Naik page 129, section II. Data and Methods; the system also calculates the aggregates scores based on demographics and population. See Table 1 and Table 2.); and 
The system of Naik is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel to include the computer vision analysis of images as taught by Naik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Siebel in order to account for the connection between the physical appearance of a city and the socioeconomic outcomes of its citizens (See Naik page 128, first paragraph of second column).
However, Siebel does disclose:
displaying the population-weighted aggregation of predicted health metrics (See Siebel [0511] “the health care analytics may provide reporting and ad-hoc analysis to generate pre-built, automated reports on progress towards goals.”).

Regarding claim 6
displaying one or more of the predicted health metrics associated with the location in a tabular or geographic form (See Siebel [0372] “The data may be visualized in graphical and/or tabular format.”).

Regarding claim 7, Siebel in view of Naik and Xiao discloses the method of claim 1 as discussed above. Siebel further discloses a method, wherein:
wherein the predicted health metric is a mean or median value for a typical resident or a subpopulation of the location (See Siebel [0511] the system may perform analysis on individual patients or groups of patients; [0513] data used by analytics system can be for single patients or across patient portfolios; [0590] the system can process the data using basic statistics.).
Siebel does not disclose:
the at least one predicted physical human health metric for the location comprises at least one of: physical activity; body mass index; rate of obesity; and at least one health outcome, wherein the health outcome comprises a likelihood to have at least one of a cardiovascular disease, hypertension, and type-2 diabetes (See Naik page 126, column 1; “Neighborhood appearance has been shown to affect rates of alcoholism, obesity, and the spread of STDs.” Applicant connects neighborhood appearance to obesity, which is clearly a physical human health metric, and the entire paper is about quantifying neighborhood appearance. Therefore, it is a reasonable reading of the reference that the metric is directed to a “physical human health metric.”).


Regarding claim 9, Siebel in view of Naik and Xiao discloses the method of claim 1 as discussed above. Siebel does not further disclose a method, comprising:
identifying a social environment parameter comprising at least one of: gender; race/ethnicity; age; number of vehicles owned per household; income; housing and transportation costs per year per household; and
calculating, via the one or more processors, one or more predicted human health metrics associated with the location based on the social environment parameter and the physical characteristic of the identified built environment parameter associated with the environment.
Naik teaches:
identifying a social environment parameter comprising at least one of: gender; race/ethnicity; age; number of vehicles owned per household; income; housing and transportation costs per year per household (See Naik page 130, Section III. Relating ; and
calculating, via the one or more processors, one or more predicted human health metrics associated with the location (See Naik page 129, section II. Data and Methods; the same algorithm that is determining which pixel belong to each of the classes then calculates, based on that classification, a score for perceived safety of the image called a Streetscore. The Streetscore is a “quantitative measure” of a human health metric, and is based on “a physical characteristic of the identified environment parameter” because it is based on the relative presence or absence of each of the classes of objects found based on their pixels (the presence of each of the classes in the images meets the broadest reasonable interpretation of “a physical characteristic”).) based on the social environment parameter and the physical characteristic of the identified built environment parameter associated with the environment (See Naik page 130, Section III. Relating Appearance to Demographics; statistics of each of the Streetscores are then calculated (and displayed in Table 1) based on income or race/ethnicity. Therefore, these statistics are associated with a location and based on the identified built environment parameter and the social environment parameter.).
The system of Naik is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel to include the 

Regarding claim 11, Siebel in view of Naik and Xiao discloses the method of claim 1 as discussed above. Siebel further discloses a method, comprising:
calculating one or more predicted health metrics associated with the location based on at least one new or modified built environment parameter (See Siebel [0509] system applies advanced machine learning algorithms to cost and claims data, clinical diagnostic data, hospital admissions data, and electronic medical record data to clarify and optimize decisions about how best to care for patients and reduce the overall cost of care; [0511] the system measures, learns and predicts patient-specific behavior, health trends, and healthcare costs.); and 
calculating one or more economic benefits resulting from a change in the predicted health metrics associated with the location, based upon the at least one new or modified built environment parameter (See Siebel [0512] benefits of system include predicting costs in order to avoid or mitigate costs before they occur.), 
wherein the one or more economic benefits comprise at least one of direct, indirect, and induced health effects predicted by at least one of: an econometric analysis (See Siebel [0514] supervised machine learning to monitor both payer and provider pain-points, such as high healthcare spending for preventable diseases.); a cost-of-illness calculation that accounts for direct health care costs and indirect productivity costs (See Siebel [0315] Pre-built application services help organizations accelerate the deployment and realization of economic benefits associated with enterprise-scale cyber physical information systems. Example areas related to utilities or other systems may include market segmentation and targeting, predictive maintenance, sensor health, and loss detection; [0510] The health care analytics may calculate plan adherence risk based on patient demographic, behavioral, and electronic medical record data to predict and prioritize patients that may deviate from their care management plans, a behavior that contributes to increased healthcare costs.); input-output modeling (See Siebel [0234] Using these tools, companies, developers, or users can quickly apply machine learning algorithms to any data source contained within a platform. And by providing a single platform for data storage, processing, and machine learning, the platform enables users to easily deploy industry-leading predictive modeling applications.); a value of statistical life methodology; and directly measured relationships between built environment parameter and health care or productivity costs (See Siebel [0315] system helps organizations accelerate the deployment and realization of economic benefits associated with enterprise-scale cyber physical information systems.).

Regarding claim 12, Siebel in view of Naik and Xiao discloses the method of claim 1 as discussed above. Siebel further discloses a method, comprising:
receiving one or more new or modified built environment parameters selected by a user (See Siebel [0254] system is configured to detect changes in the data and initiate ; 
generating at least one scenario, wherein the scenario comprises a model of the location based upon the new or modified built environment parameters selected by the user (See Siebel [0324] system can derive accurate predictive models of behavior, performance, or operations relating to the enterprise and industry data can be modeled and forecasted across various locations and scenarios.); 
calculating one or more new predicted health metrics associated with the location modeled in the scenario (See Siebel [0254 system may recalculate a metric or analytic based on the changed data.); and 
displaying the one or more new predicted health metrics associated with the location modeled in the scenario (See Siebel [0511] the system can display a detailed patient view and actions to allow providers or a patient to understand detailed patient care or provider care history and identify lower-cost care channels to mitigate unnecessary healthcare costs.).

	
	
	

Claims 4, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel (U.S. 2018/0191867) in view of Naik (Naik et al., Cities Are Physical Too: Using Computer Vision to Measure the Quality and Impact of Urban Appearance, American Economic Review: Papers and Proceedings, 2016, pages 128-132) and Xiao (Xiao et al., Multiple View Segmentation for Street View Images, 2009 IEEE 12th International Conference on Computer Vision (ICCV), 2009) and further in view of Silverman (U.S. 2014/0324395).
Regarding claim 4, Siebel in view of Naik and Xiao discloses the method of claim 2 as discussed above. Siebel dos note further disclose a method, wherein:
the at least one new or modified built environment parameter comprises at least one of: residential density; intersection density; retail floor area ratio; land use mix; transit proximity; walkability metric; regional accessibility; and pedestrian environment.
Silverman teaches:
the at least one new or modified built environment parameter comprises at least one of: residential density; intersection density; retail floor area ratio; land use mix; transit proximity; walkability metric; regional accessibility; and pedestrian environment (See Silverman [0143] and [0150] and [0164] and [0184] these paragraphs describe various walkability and accessibility parameters.).
The system of Silverman is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siebel to include types of new and modified built environment parameters as taught by Silverman. One 

Regarding claim 8, Siebel in view of Naik and Xiao discloses the method of claim 1 as discussed above. Siebel does not further disclose a method, wherein:
the built environment parameter comprises a parameter associated with at least one of: regional accessibility; walkability; and pedestrian environment.
Silverman teaches:
the built environment parameter comprises a parameter associated with at least one of: regional accessibility; walkability; and pedestrian environment (See Siebel [0143] and [0150] and [0164] and [0184] these paragraphs describe various walkability and accessibility parameters.).
The system of Silverman is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siebel to include types of new and modified built environment parameters as taught by Silverman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Siebel in order to enhance environmental measures and evaluate proposed design models (See Silverman [0040]).

Regarding claim 10, Siebel in view of Naik and Xiao discloses the method of claim 1 as discussed above. Siebel does not further disclose a method, comprising:
identifying a natural environment parameter, associated with the location, from the at least one image of the location using computer vision and a machine learning tool,
the natural environment parameter comprising: an area of developed open space in the location; a percent land area with tree canopy coverage in the location; ozone concentration in the location; and a distance to parks from the location.
Naik teaches:
identifying a natural environment parameter, associated with the location, from the at least one image of the location using computer vision and a machine learning tool (See Naik page 129, section II. Data and Methods; the same algorithm that is determining which pixel belong to each of the classes then calculates, based on that classification, a score for perceived safety of the image called a Streetscore. The Streetscore is a “quantitative measure” of a human health metric, and is based on “a physical characteristic of the identified environment parameter” because it is based on the relative presence or absence of each of the classes of objects found based on their pixels (the presence of each of the classes in the images meets the broadest reasonable interpretation of “a physical characteristic”). The classes “tree” or “sky” could be considered natural environment parameters.).
The system of Naik is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before 
Further, Silverman teaches:
the natural environment parameter comprising: an area of developed open space in the location (See Silverman [0174] environmental data used in the system can included square feet of landscaped plantings); a percent land area with tree canopy coverage in the location (See Silverman [0174] Environmental data includes tree canopy); ozone concentration in the location (See Silverman [0171] health data used by the system includes air quality rating (and ozone is a commonly measured air pollutant)); and a distance to parks from the location (See Silverman [0184] walking distance to parks).
The system of Silverman is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siebel to include types of new and modified built environment parameters as taught by Silverman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Siebel in order for the system of Siebel to include parameters of data driven place making relating to urban design (See Silverman [0040]).

Regarding claim 13, Siebel in view of Naik and Xiao discloses the method of claim 12 as discussed above. Siebel further discloses a method, wherein:
calculating one or more economic benefits resulting from changes to the one or more new predicted health metrics associated with the location modeled in the scenario (See Siebel [0254] The continuous analytics processing may recalculate a metric or analytic based on the changed data.); and 
displaying an estimated change in health care costs resulting from changes in the one or more new predicted health metrics associated with the location modeled in the scenario (See Siebel [0511] system can provide reports that help mitigate costs.).
Siebel does not disclose:
displaying at least one of a cost and benefit associated with the location based upon a user-provided budget to fund the new or modified built environment parameters.
Silverman teaches:
displaying at least one of a cost and benefit associated with the location based upon a user-provided budget to fund the new or modified built environment parameters (See Silverman [0051] system can be used in the design phase, and for decision support financial projection and risk management.).
The system of Silverman is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Siebel to include types of new and modified built environment parameters as taught by Silverman. One .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel (U.S. 2018/0191867) in view of Naik (Naik et al., Cities Are Physical Too: Using Computer Vision to Measure the Quality and Impact of Urban Appearance, American Economic Review: Papers and Proceedings, 2016, pages 128-132).
Regarding claim 14, Siebel discloses a system comprising:
one or more processors; and at least one computer-readable storage medium storing instructions which, when executed by the one or more processors (See Siebel [0684] system can use processors and computer readable storage medium.), cause the system to:
receive a request to optimize at least one of one or more human health metrics and one or more economic benefits of the one or more human health metrics … (Siebel [0510] The system can be used for healthcare analytics. This includes, for example, readmission statistics for a patient or hospital. [0511] further, the system can predict the occurrence of a health condition. [0512] benefits of system include predicting costs in order to avoid or mitigate costs before they occur (i.e. economic benefit). [0061] the system can be used to improve operational efficiency (i.e. “optimize”). The hospital associated with the economic benefits and the readmission statistics is a “physical location.”); 
generate a plurality of scenarios comprising a respective model of the location based on a parameter, via the one or more processors, wherein the parameter is varied from one scenario to another scenario, via the one or more processors (See Siebel [0513] health care analytics system uses available data to improve machine learning and analytics results. The available data can include hospital and demographic data. [0324] the ; 
calculating one or more predicted human health metrics associated with the location for each scenario based on a correlation between each varied built environment parameter and/or natural environment parameter and a respective health metric, via the one or more processors (See Siebel [0510] the system can predict readmission and calculate readmission risk. [0513] health care analytics system uses available data to improve machine learning and analytics results. The available data can include hospital and demographic data. [0324] the system can derive accurate predictive models of behavior, performance, or operations relating to the enterprise, and industry data can be modeled and forecasted across various locations and scenarios.); and 
calculating one or more economic benefits of each scenario, based on a correlation between each economic benefit and each health metric, via the one or more processors (See Siebel [0512] benefits of system include predicting costs in order to avoid or mitigate costs before they occur (i.e. economic benefit). Readmission risk is tied directly to increased hospital and patient cost.);
select a scenario among a plurality of scenarios that maximizes the at least one of one or more health metrics and/or the one or more economic benefits associated with the location; via the one or more processors (See Siebel [0324] The enterprise Internet-of-Things application development platform in accordance with embodiments of the ; and 
display (i) the one or more predicted health metrics and/or the one or more economic benefits associated with the location and (ii) a respective built environment parameter associated with the scenario selected and/or a respective natural environment parameter associated with the scenario selected (See Siebel [0511] “the health care analytics may provide reporting and ad-hoc analysis to generate pre-built, automated reports on progress towards goals.”), and upon which a displayed predicted health metric or economic benefit depends, via the one or more processors (See Siebel [0267] a specific view or page (i.e. “display”) can be used to determine relationship between data. Therefore, because the data includes that health metrics/economic benefits, and the various environment parameters (as discussed above) the system can display the data so that it is clear that there is a relationship between the data (i.e. the environment parameter to which the health metric or economic benefit depend).).
Siebel does not disclose:
the one of one or more human health metrics and one or more economic benefits of the one or more human health metrics are associated with a physical location;
acquire at least one image of the location via a network, by one or more processors, wherein the image includes an array of numbers representing an intensity of each pixel of the image and color components;
identifying a built environment parameter and/or a natural environment parameter associated with the location, based on analysis of the pixels of the at least one image of the location using computer vision and a machine learning tool, by the one or more processors;
the parameter used in the plurality of scenarios is the built environment parameter, and/or the natural environment parameter.
Naik Teaches:
the one of one or more human health metrics and one or more economic benefits of the one or more human health metrics are associated with a physical location (See Naik page 126, column 1; “Neighborhood appearance has been shown to affect rates of alcoholism, obesity, and the spread of STDs.” This means that the disclosed method uses computer vision and Google Street View images to determine if a location would be considered “safe,” and safety is directly linked to health through “alcoholism, obesity, and spread of STDs. Therefore, by trying to determine the perceived safety of an image of a location, the method disclosed is trying to predict a human health metric associated with that location.);
acquire at least one image of the location via a network (See Naik page 129, section II. Data and Methods; the system uses images of locations to perform the analysis.), by one or more processors (See Naik page 129, section II. Data and Methods; the disclosed , wherein the image includes an array of numbers representing an intensity of each pixel of the image and color components (See Naik page 129, section II. Data and Methods; the algorithm uses two types of histograms (arrays of numbers) that represent the intensity and color of the pixels in an image, Texton Histograms and CIELAB 3D color histograms.);
identifying a built environment parameter and/or a natural environment parameter associated with the location, based on analysis of the pixels of the at least one image of the location using computer vision and a machine learning tool, by the one or more processors (See Naik page 129, section II. Data and Methods; the algorithm is trained to extract specific features from the images. This includes at least buildings, ground, sky, and trees. The disclosed method extracts features using, among others, Texton histograms, CIELAB 3D color histograms, and GIST. These computation procedures specifically analysis pixels in the image and identifies which pixels belong to the different classes listed above (buildings, ground, sky, and trees).);
the parameter used in the plurality of scenarios is the built environment parameter, and/or the natural environment parameter (See Naik page 129, section II. Data and Methods; the algorithm is trained to extract specific features from the images. This includes at least buildings, ground, sky, and trees. The disclosed method extracts features using, among others, Texton histograms, CIELAB 3D color histograms, and GIST. These computation procedures specifically analysis pixels in the image and identifies .
The system of Naik is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel to include the computer vision analysis of images as taught by Naik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Siebel in order to account for the connection between the physical appearance of a city and the socioeconomic outcomes of its citizens(See Naik page 128, first paragraph of second column).

Regarding claim 15, Siebel in view of Naik discloses the system of claim 14 as discussed above. Siebel further discloses a system, wherein:
the scenario is selected by at least one of: a global optimization of a health metric or economic benefit metric with modifiable built, social, or natural environment parameters (See Siebel [0045] Prebuilt, applications are available for predictive maintenance, sensor health, enterprise energy management, capital asset planning, fraud detection, CRM, and supply network optimization.); and 
an optimization of the human health metric or economic benefit based upon user-selected restrictions comprising: an identification of at least one built, social, or natural environment parameter associated with the location which can be modified by the optimization (See Siebel [0493] operators can be given identified and verified opportunities to avoid loss.); and 
a requirement to maximize one or more user-specified health metrics while minimizing user-provided or predicted implementation costs associated with modifications to a respective built environment (See Siebel [0493] and [0495] operators can use the algorithm-provided results to minimize cost and loss.).
Siebel does not disclose:
the generation of the plurality of scenarios is further based on a social environment parameter of the location.
Naik teaches:
the generation of the plurality of scenarios is further based on a social environment parameter of the location (See Naik page 130, Section III. Relating Appearance to Demographics; statistics of each of the Streetscores are then calculated (and displayed in Table 1) based on income or race/ethnicity. Therefore, these statistics are associated with a location and based on the identified built environment parameter and the social environment parameter.).
The system of Naik is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel to include the computer vision analysis of images as taught by Naik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Siebel in 

Regarding claim 16, Siebel in view of Naik discloses the system of claim 14 as discussed above. Siebel further discloses a system, wherein the at least one computer-readable storage medium stores additional instructions which, when executed by the one or more processors, cause the system to:
determine a validity of the one or more environment parameters based on a comparison with existing environment audit data to yield a comparison, via the one or more processors (See Siebel [0152] system has a data validation component that includes looking for outliers and comparing past records.); and 
calibrate the machine learning software tool based on the comparison, via the one or more processors (See Siebel [0324] system can be benchmarked against industry standards and internal benchmarks. The performance of the system can be calibrated based on these standards and benchmarks.).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel (U.S. 2018/0191867) in view of Naik (Naik et al., Cities Are Physical Too: Using Computer Vision to Measure the Quality and Impact of Urban Appearance, American Economic Review: Papers and Proceedings, 2016, pages 128-132) and further in view of Taylor (U.S. 2015/0347872).
Regarding claim 17, Siebel discloses a non-transitory computer-readable medium:
storing computer-executable instructions which, when executed by one or more processors (See Siebel [0684] system can use computer readable storage medium.), cause the one or more processors to:
receive a request to predict one or more human health metrics (See Siebel [0510] The system can be used for healthcare analytics. This includes, for example, readmission statistics for a patient or hospital. [0511] further, the system can predict the occurrence of a health condition.); 
display the one or more predicted health metrics associated with the location (See Siebel [0511] “the health care analytics may provide reporting and ad-hoc analysis to generate pre-built, automated reports on progress towards goals.”).
Siebel does not disclose:
estimate coefficients of statistical correlations between human health metrics and at least one of respective built environment parameter, social environment parameters and natural environment parameters in predictive equations, via the one or more processors, wherein the human health metrics include at least one physical human health metric;
the human health metric is associated with a physical location;
acquire at least one image of the location via a network, by one or more processors;
identifying a built environment parameter and/or natural environment parameter associated with the location, based on analysis of pixels of the at least one image of the location using computer vison and machine learning tool using multi-layer deep learning neural network interconnected nodes, by the one or more processors, trained using training images including labels indicating the classes of the one or more objects in each image;
identify at least one of a built environment parameter and/or a natural environment parameter associated with the location; 
calculate one or more predicted health metrics associated with the location based on the predictive equations, via the one or more processors; and
Naik Teaches:
estimate coefficients of statistical correlations between human health metrics and at least one of respective built environment parameter, social environment parameters and natural environment parameters in predictive equations, via the one or more processors (See Naik page 129, section II. Data and Methods; the same algorithm that is determining which pixel belong to each of the classes then calculates, based on that classification, a score for perceived safety of the image called a Streetscore. The Streetscore is a “quantitative measure” of a human health metric, and is based on “a physical characteristic of the identified environment parameter” because it is based on the relative presence or absence of each of the classes of objects found based on their pixels (the presence of each of the classes in the images meets the broadest reasonable , wherein the human health metrics include at least one physical human health metric (See Naik page 126, column 1; “Neighborhood appearance has been shown to affect rates of alcoholism, obesity, and the spread of STDs.” Applicant connects neighborhood appearance to obesity, which is clearly a physical human health metric, and the entire paper is about quantifying neighborhood appearance. Therefore, it is a reasonable reading of the reference that the metric is directed to a “physical human health metric.”);
the human health metric is associated with a physical location (See Naik page 126, column 1; “Neighborhood appearance has been shown to affect rates of alcoholism, obesity, and the spread of STDs.” This means that the disclosed method uses computer vision and Google Street View images to determine if a location would be considered “safe,” and safety is directly linked to health through “alcoholism, obesity, and spread of STDs. Therefore, by trying to determine the perceived safety of an image of a location, the method disclosed is trying to predict a human health metric associated with that location.);
acquire at least one image of the location via a network (See Naik page 129, section II. Data and Methods; the system uses images of locations to perform the analysis.), by one or more processors (See Naik page 129, section II. Data and Methods; the disclosed method uses machine learning and computer vision techniques, which require the use of a computer with a processor.);
identify a built environment parameter and/or natural environment parameter associated with the location, based on analysis of pixels of the at least one image of the location using computer vison and machine learning tool (See Naik page 129, section II. Data and Methods; the algorithm is trained to extract specific features from the images. This includes at least buildings, ground, sky, and trees. The disclosed method extracts features using, among others, Texton histograms, CIELAB 3D color histograms, and GIST. These computation procedures specifically analysis pixels in the image and identifies which pixels belong to the different classes listed above (buildings, ground, sky, and trees).) trained using training images including labels indicating the classes of the one or more objects in each image (See Naik page 129, section II. Data and Methods; the algorithm is trained to extract specific features from the images. The training images have their pixels labeled indicating four different classes that include buildings, ground, sky, and trees.);
identify at least one of a built environment parameter and/or a natural environment parameter associated with the location (See Naik page 129, section II. Data and Methods; the algorithm is trained to extract specific features from the images. This includes at least buildings, ground, sky, and trees. The disclosed method extracts features using, among others, Texton histograms, CIELAB 3D color histograms, and GIST. These computation procedures specifically analysis pixels in the image and identifies which pixels belong to the different classes listed above (buildings, ground, sky, and trees).); 
calculate one or more predicted health metrics associated with the location (See Naik page 129, section II. Data and Methods; the same algorithm that is determining which pixel belong to each of the classes then calculates, based on that classification, a score  based on the predictive equations, via the one or more processors (See Naik page 129, section II. Data and Methods; the number of pixels pertaining to each of the four classes directly correlates to the health metric based on the training of the classifier algorithm (i.e. “predictive equation”).).
The system of Naik is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel to include the computer vision analysis of images as taught by Naik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Siebel in order to account for the connection between the physical appearance of a city and the socioeconomic outcomes of its citizens(See Naik page 128, first paragraph of second column).
Further, Taylor teaches a machine learning tool:
using multi-layer deep learning neural network interconnected nodes, by the one or more processors (See Taylor [0042] and [0050] the system uses computer vision and neural networks to detect and classify objects in images.).


Regarding claim 18, Siebel in view of Naik and Taylor discloses the medium of claim 17 as discussed above. Siebel further discloses a medium, storing additional computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to:
receive input comprising at least one new or modified built environment parameter associated with the location (See Siebel [0254] the system is configured to detect changes, additions, or deletions of data in any of the data sources.); 
calculate one or more new predicted health metrics associated with the location based on the at least one new or modified built environment parameter (See Siebel [0254] the system may recalculate a metric or analytic based on the changed data.); 
calculate one or more economic benefits resulting from a change between the one or more predicted health metrics and the one or more new predicted health metrics associated with the location (See Siebel [0254] system is configured to detect changes in ; and 
present the one or more economic benefits (See Siebel [0254] the results of the recalculation can provide to a dashboard or presented in a report).

Regarding claim 19, Siebel in view of Naik and Taylor discloses the medium of claim 18 as discussed above. Siebel further discloses a medium, storing additional computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to:
receive input comprising at least one of a cost associated with the at least one new or modified built environment parameter and an estimated change in health care costs resulting from changes in the one or more predicted health metrics associated with the location as a result of the at least one new or modified built environment parameter (See Siebel [0509] system applies advanced machine learning algorithms to cost and claims data, clinical diagnostic data, hospital admissions data, and electronic medical record data to clarify and optimize decisions about how best to care for patients and reduce the overall cost of care.); and 
display one or more costs or benefits resulting from the at least one new or modified built environment parameter (See Siebel [0511] the system may display a detailed patient view in order to mitigate unnecessary healthcare costs.).

Regarding claim 20, Siebel in view of Naik and Taylor discloses the medium of claim 17 as discussed above. Siebel does not further disclose a medium, wherein:
the location comprises at least one of one or more census block groups, neighborhoods, boroughs, and precincts,
the non-transitory computer-readable medium storing additional computer- executable instructions which, when executed by the one or more processors, cause the one or more processors to: 
calculate a population-weighted aggregation of predicted health metrics for at least one of: all of the one or more census block groups, neighborhoods, boroughs, or precincts; a subset of the one or more neighborhoods, boroughs, or precincts; and a user-selected subset of the one or more neighborhoods, boroughs, or precincts.
Naik teaches:
the location comprises at least one of one or more census block groups, neighborhoods, boroughs, and precincts (See Naik page 126, column 1; and page 129, section II. Data and Methods; the system is determining perceived safety in various neighborhoods and cities.),
the non-transitory computer-readable medium storing additional computer- executable instructions which, when executed by the one or more processors, cause the one or more processors to: 
calculate a population-weighted aggregation of predicted health metrics for at least one of: all of the one or more census block groups, neighborhoods, boroughs, or precincts; a subset of the one or more neighborhoods, boroughs, or precincts; and a user-selected subset of the one or more neighborhoods, boroughs, or precincts (See Naik page 129, section II. Data and Methods; the system also calculates the aggregate scores based on demographics and population. See Table 1 and Table 2.).
The system of Naik is applicable to the disclosure of Siebel as they both share characteristics and capabilities, namely, they are directed to modeling and implementing design models, and predicting model success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel to include the computer vision analysis of images as taught by Naik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Siebel in order to account for the connection between the physical appearance of a city and the socioeconomic outcomes of its citizens(See Naik page 128, first paragraph of second column).
However, Siebel does disclose:
display the population-weighted aggregation of predicted health metrics (See Siebel [0511] “the health care analytics may provide reporting and ad-hoc analysis to generate pre-built, automated reports on progress towards goals.”).
Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that that metric measure by the system in Naik cannot be considered a “physical” human health metric (see Applicant Remarks page 18). This is not persuasive because Naik connects neighborhood appearance to obesity, which is clearly a physical human health metric (see Naik page 126 column 1, “Neighborhood appearance has been shown to affect rates of alcoholism, obesity, and the spread of STDs.”), and the entire paper is about quantifying neighborhood appearance. Therefore, it is a reasonable reading of the Naik that the quantified metric is directly related to a “physical human health metric.”
Applicant argues that there is no teaching or suggestion to modify Siebel in view of Naik (see Applicant Remarks page 20). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
Applicant argues that Sibel fails to disclose generating a plurality of scenarios (see Applicant Remarks page 22). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The references together teach a system in which multiple scenarios (see Siebel [0324]) are considered for the detected built environment parameters from Naik.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schootman et al. (Schootman, M et al. “Emerging technologies to measure neighborhood conditions in public health: implications for interventions and next steps.” International journal of health geographics vol. 15,1 20. 23 Jun. 2016) teaches the need for quantifying how built environment parameters can adversely affect health outcomes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619